DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 9/30/2022. Claims 5-21 are pending in the application. Claims 5 and 17 were amended and new claims 18-21 added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
Allowable Subject Matter
Claim 5-17 are allowable.
As detailed in the record, the method of the invention is shown to provide a hybrid meat product comprising protein from a poultry meat source, fat from a bovine meat source and  blood derived heme iron at a level of 3mcg/g to 20mcg/g in the meat product, thereby producing a beef like hybrid product that has taste of beef when cooked, at a reduced cost and reduced environmental impact when compared to beef. According to the disclosure, (page 3 lines 5-16) closely related prior art US 2015/0305390 by Vrljic et al. (Example 17) (Fraser WO2014110532A1 describes adding recombinant myoglobin or leghemoglobin to ground chicken meat to give chicken meat the aroma and flavor of beef. However, even at high  levels of added recombinant myoglobin or leghemoglobin the heme-augmented chicken failed to fully convince the tasting panel that the flavor of the meat product created was equivalent to that of beef, having achieved at most a score of 4 out of 5 on a scale of taste with 1 being chicken and 5 being beef. Further, although Vrljic discloses interchangeably using hemoglobin (blood derived heme iron) and recombinant myoglobin or leghemoglobin and plant derived heme iron, to produce a consumable product having poultry meat with augmented beef taste, Vrljic does not disclose combining protein from a poultry source with fat from a bovine source and blood derived heme iron. 
An additional advantage of the claimed method, according to the disclosure, (page 17 line 27 through page 18 line 2) is that the hybrid meat product has a cooking yield that is at least 5% above the weighted average of the cooking yields for the individual meat source components.  This increased cooking yield can apply to both ground and whole muscle hybrid meat products. 
As detailed in the record, the closest identified prior art is Crider in view of Fraser. Although one of ordinary skill in the art would have known that beef fat will impart a beef flavor to lean poultry meat, the references do not specifically disclose combining poultry meat with beef fat and blood derived heme in the claimed proportions to produce  beef like hybrid meat having taste properties of beef when cooked, and providing a higher cook yield than beef. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). However, in the instant case, the method produces a hybrid product that is comparable in taste to beef with low amounts of blood derived heme (5 mcg/g of the product, for example). 
				Duplicate Claims, Objection
Claim 18 is objected in part under 37 CFR 1.75  as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m) 
Both claim 5 and claim 18 disclose a method that produces identical products by combining protein from a poultry meat source, fat from a bovine meat source and blood derived heme iron.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 and dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method with blood derived heme, does not reasonably provide enablement for a method with plant derived heme iron, recombinantly derived heme iron or a combination thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. No examples or guidance on levels of addition of the other heme iron sources is provided, necessitating undue experimentation. Furthermore, the disclosure points to specific advantages of blood derived heme in the method of the invention.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793